DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the constriction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the claim should depend from claim 4 so that proper antecedent basis for the clam term is provided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-11 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Lakso (US 2,403,862).
 	Lakso shows an automated machine that organizes and feeds cylindrical products 78.  The machine includes a rotary conveyor 44, a pair of elongated rollers 22 disposed downstream from the conveyor, and a miter wheel 24 disposed downstream of the pair of elongated rollers.  The machine may include a vertical accumulation chamber formed by a package container or other device (see column 4, lines 65-70) to receive a plurality of the cylindrical products that exit the meter wheel.  Any package container into which articles are dropped in a vertical direction would inherently form some type of vertical accumulation chamber.  As illustrated, the shape of the articles 78 being fed and organized suggest that they are bullet ammunition.  The guide member 58 devices a chute disposed downstream from the conveyor that transitions the cylindrical products passing to the pair of rollers
 	The pair of rollers 22 are inclined vertically downward from the conveyor along a longitudinal axis of the pair of rollers. The pair of rollers define a gap dimension laterally between the pair of rollers such that a small diameter end of the cylindrical products can pass through the gap but an opposing larger end of the cylindrical products cannot pass through the gap (see figure 7). This allows each individual cylindrical product to freely swing as it travels along the rollers so that the small end is facing downward as the product proceeds forward longitudinally along the pair of rollers. Each roller in the pair of rollers rotates in a direction opposite to one another to impart an upward force on the cylindrical products.
 	The miter wheel 24 defines a plurality of individual pockets 80 in a perimeter surface of the miter wheel.  The miter wheel is oriented transverse to both the pair of rollers 22 and the 
 	 	In operation, the speed of the conveyor 44 may be varied to which would impart various spacing between individual cylindrical products as the cylindrical products are introduced to the conveyor (see column 6 lines 20-30).   The products are then passed longitudinally across a gap defined between a pair of rollers such that a small diameter end of the cylindrical products can pass through the gap but an opposing larger end of the cylindrical products cannot pass through the gap. This allows each individual cylindrical product to freely swing as it travels along the gap until it is received by the rotating miter wheel. The miter wheel then transfers cylindrical products from the pair of rollers to the vertical accumulation chamber while changing the orientation of the cylindrical products from a vertical alignment to a horizontal alignment.
 	As described above, the machine of Lakso shows all the structure required by claims 1-3, 5-8, and 10-11 and operates with all the steps required by claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5-8, 10-11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lakso in view of Chicoine (US 2020/0278185).
 	Lakso shows generally all the structure required by the claims, however, it does not discuss the package container or other device to which the miter wheel delivers the articles in any detail.  Chicoine shows a machine for feeding and organizing cylindrical articles such as bullet ammunition.  The machine includes a chute 130 that forms a vertical accumulation chamber.  The product path defined through the vertical accumulation chamber is zig-zag and along a vertical axis (see paragraphs 0049-0050).  The chute feeds article to a take away conveyance 140 disposed adjacent to an outlet of the vertical accumulation chamber. The take away conveyance defining a plurality of scallops 145 that cradle the cylindrical product in side-by-side arrangement as the cylindrical product exits the vertical accumulation chamber. Chicoine teaches that the chute and take away conveyance advantageously allows the articles to be quickly and easily packaged. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the chute and take away arrangement of Chicoine below the miter wheel of Lakso in order to allow the articles to be quickly and easily packaged according to the teachings of Chicoine.  When this is done, the resulting apparatus would have all the structure required by claims 1-3, 5-8, 10-11, and 16 and operate with all the steps required by claims 17 and 20.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lakso in view of Kontz (US 4,223,778)
Lakso shows generally all the structure required by the claims except for the optical sensors of claims 9 and 15. Kontz shows a machine that feeds and organizes cylindrical articles with a conveyor 37/38, a pair of elongated rollers 104/105 disposed downstream of the conveyor and an output/take away conveyor 300 with a vertical accumulation chamber defined by the downstream end of tube members 330.  Kontz includes a plurality of optical sensors 412/413 disposed throughout the automated machine to monitor flow of the cylindrical products through the automated machine.  The sensors 412/413 are provided along the vertical accumulation chamber to monitor a level of cylindrical product present in the vertical accumulation chamber. The plurality of optical sensors are coupled to a computing device 410 that automatically adjusts one or more operating parameters of the automated machine.  Kontz teaches that the sensors and computing device advantageously allow the articles to be fed from the machine at a desired rate while maintaining a sufficient backlog of articles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the sensors and computing device of Kontz in the machine of Lakso so that articles may be fed from the machine at a desired rate while maintaining a sufficient backlog of articles according to the teachings of Kontz.  When this is done, the resulting apparatus would have all the structure required by claims 1-3, 5-11, and 15 and operate with all the steps required by claim 17.  
Allowable Subject Matter
Claims 4, 12-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651